UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

NICOLE COX,
Plaintiff,

v. Case No. l:l6-cv-()l966 (TNl\/I)

KRISTJEN NIELSEN, Secretary, U.S.
Department of Homeland Securily,

Defendant.

 

 

MEMORANDUM OPINION

Nicole Cox Was hired as a Secret Service police oft`lcer, but the Service did not retain her
beyond her three-year probationary period. She alleges that the Secret Service’s decision Was
based on her disability, in violation of the Rehabilitation Act of 1973, and gender, in violation of
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. She also alleges that the
Service failed to accommodate her disability in violation of the Rehabilitation Act.1 The
Secretary of Homeland Security, who oversees the Secret Service, moved for summary
judgment, and the Magistrate Judge’s Report and Recommendation (“Report”) recommends
granting her motion. The Court Will accept the Report over Ms. Cox’s objections and grant
summaryjudgment to the Secretary.2

Before the Court are Ms. Cox’s objections to the Report. Supp. Obj., ECF No. 32.3

When a party objects to a magistrate judge’s Report, the Court reviews de novo any part of the

 

l The Court accordingly has federal question jurisdiction under 28 U.S.C. § 1331.

2 Under Rule 25(d) of the Federal Rules of Civil Procedure, the current Secretary of the Department of Homeland
Security, Kristj en Nielson, is substituted for Jeh Johnson.

3 Ms. Cox objected to the Report on January 31, 20]9. Obj. to R&R, ECF No. 30. She supplemented her
objections several days later. Supp. Obj. to R&R (“Supp. Obj.”), ECF No. 32. Because her supplemental objections
incorporate her original obj ections, the Court refers only to the supplement

magistrate judge’s disposition to which a party properly objects. Fed. R. Civ. P. 72(b)(3). The
district court may then “accept, reject, or modify the recommended disposition.” Ia'.

Upon consideration of the Report, Ms. Cox’s objections, the Secretary’s response, the
briefing on the motion for summary judgment, and the entire record, the Court will adopt the
findings and conclusions of the Report in full. Having reviewed this case de novo, the Court
agrees with the entirety of the Report and will adopt and incorporate its analysis and conclusions
as its own. The Court provides supplemental analysis here in response to Ms. Cox’s objections.

Summary judgment is appropriate when “the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.
R. Civ. P. 56(a). Moreover, “[i]f the [non-movant’s] evidence is merely colorable, or is not
significantly probative, Summary judgment may be granted.” Anderson v. Liberly Lobby, Inc.,
477 U.S. 242, 249 (1986) (citations omitted). Once the moving party meets its burden, the non-
moving party must designate “specific facts showing that there is a genuine issue for trial.”
Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

a. The Secret Service had legitimate` nondiscriminatory reasons for not converting Ms. Cox
to career status.

Ms. Cox does not object to the Report’s finding that the Secret Service had legitimate,
nondiscriminatory reasons for not converting her to career status.4 So even if Ms. Cox could
establish a prima facie case of discrimination, under the burden-shifting framework applicable to
discrimination claims, she must show that the Service’s proffered reason is a pretext for
discrimination See, e.g., Hatter v. Wash. Metro. Area TransitAuth., 244 F. Supp. 3d 132, 136

(D.D.C. 2017). That is, Ms. Cox must show that her gender or disability was the actual reason

 

4 F or example, Ms. Cox failed to properly use her BlackBerry and was not candid with her supervisors when
approached about the issue. See R&R at 6_7.

for her non-conversion. See Brady v. Office of Serg. at Arms, 520 F.3d 490, 493_95 (D.C. Cir.
2008) (Title VII); Butler v. Wash. Metro. Area Transl`tAuth., 275 F. Supp. 3d 70, 81 (D.D.C.
2017) (Rehabilitation Act). But she does not dispute the Report’s findings regarding job
performance issues that supported the Secret Service’s decision, see R&R at 25. She has not
shown that her disability or gender, rather than her performance issues, motivated the Secret
Service’s decision.5

b. Ms. Cox was not a “qualified individual” under the Rehabilitation Act.

Ms. Cox’s discrimination and failure-to-accommodate claims under the Rehabilitation
Act both fail. To establish a discrimination claim under the Rehabilitation Act, Ms. Cox must
show that she was a “qualified individual with a disability.” See Badwal v. Bd. of T rustees of the
Unl`v. ofD.C., 139 F. Supp. 3d 295, 308 (D.D.C. 2015). So too for failure-to-accommodate
claims. See id. at 312. But Ms. Cox is not a “qualified individual,” because she could not
perform the essential functions of her job when the Secret Service decided not to convert her to
career status.6 See Dr. Miller Assessment at 1, ECF No. 26-19 (Ms. Cox’s status: “Not
medically qualified to perform the essential functions of the job”).

Ms. Cox objects that the Report relies on the wrong adverse employment action date to
assess whether she was qualified at the time of her non-conversion. Not so. The Report
evaluated whether Ms. Cox was a qualified individual as of October 12, 2011, the date she
received notice that she would not be converted to a career employee. See R&R at 17-20. And

a “notice of termination itself constitutes an adverse employment action, even when the

 

5 Her objections to the Report’s findings about her comparator evidence are discussed below.

6 “The Rehabilitation Act . . . is to be interpreted coterminously with the [Americans with Disabilities Act
(“ADA”)], Dave v. Lam'er, 681 F. Supp. 2d 68, 73 n. 4 (D.D.C. 2010), and under the ADA a “qualified individual”
is one who, “with or without reasonable accommodation, can perform the essential functions of the employment
position that such individual holds or desires.” 42 U.S.C. § l2l l 1(8).

employer later rescinds the termination.” See Shultz v. Congreg 'n Shearith lsrael ofN. Y. C., 867
F.3d 298, 305-06 (2d Cir. 2017) (citing Green v. Brennan, 136 S. Ct. 1769 (2016); Chardon v.
Femandez, 454 U.S. 6 (1981); and Del. State College v. Ricks, 449 U.S. 250 (1980)).

In any event, using Ms. Cox’s proposed date_November 12, 2011-_gets her out of the
frying pan but into the fire. First, Ms. Cox appears to misplace the burden. See Sub. Obj. at 3-8
(arguing that medical evidence did not prove Ms. Cox “could not be a ‘qualified individual’ in
November 2011”). T he plaintiff must show a genuine dispute whether she was a qualified
individual at the time of the adverse employment action. See Butler, 275 F. Supp. 3d at 75. But
she has pointed to no evidence from around November 2011 suggesting that she could perform
the essential functions of herjob. And her failure to direct the Court to this evidence dooms her
claim, because she has the burden to establish a prima facie case under the Rehabilitation Act.
See Brown v. PSI Servs., lnc., 736 F. Supp. 2d 234, 236 (D.D.C. 2010) (“a moving party may
succeed on summary judgment by pointing to the absence of evidence proffered by the non-
moving party”).

Indeed, the evidence suggests that before, on, and after November 12, 2011, Ms. Cox
could not perform the essential functions of herjob. In the months before November 2011, two
doctors determined that Ms. Cox was unable to wear a gun belt. See Dr. Pfeifer Assessment at 2,
ECF No. 26-18; Dr. Small Assessment at 2, ECF No. 26-17. Based on those opinions and other
medical evidence, Dr. Miller found that Ms. Cox was not qualified to perform the essential
functions of her job as of October 12, 2011. See Dr. Miller Assessment at 1-2.7

While Dr. Pfeifer and Dr. Small “anticipated” that Ms. CoX would recover, speculative

predictions about how Ms. Cox would progress do not create a genuine issue of fact whether

 

7 Contrary to Ms. Cox’s suggestion, Supp. Obj. at 2, nothing in Dr. Miller’s assessment suggests that he was in the
process oflitting Ms. Cox’s medical restrictions. See Dr. Miller Assessment, ECF No. 26-19.

months later Ms. Cox had, in fact, recovered. Cf., Mazza v. Bratton, 108 F. Supp. 2d 167, 175
(E.D.N.Y. 2000) (finding that a doctor’s note stating that “plaintiff would be able to return to his
duties with accommodations if he responded well to intensive medical therapy” did not establish
a question of fact whether the plaintiff was a qualified individual). Ms. Cox can point to no
medical evidence from around November 2011 that shows she had in fact recovered.

More, in October 2011, Ms. Cox suffered a seizure, after which, by her own admission,
she could not drive or carry a gun for six months, Cox Dep. at 12 (“once you have a seizure,
you’re no longer allowed to carry a weapon”).8 See Ex. V, 22-3. The doctors’ predictions that
Ms. Cox would fully recover were made before this incident and so did not account for it.
Indeed, Dr. Small based her August 2011 prediction that Ms. Cox would fully recover within six
months on the assumption that Ms. Cox “does not have additional medial impairrnents.” Dr.
Small Assessment at 2.9 And well in to 2012, Ms. Cox sought treatment for pain. See Dr.
Marvel Assessments (March and December 2012), Ex. 3, ECF No. 22-2. All of this suggests
that in November 2011 Ms. Cox was not a “qualified individual,” and she has pointed to no

evidence that would create a genuine dispute of fact that she was.

c. It is not clear that Ms. Cox requested a reasonable accommodation andLif she did. she
was accommodated.

Ms. Cox’s failure to accommodate claim also fails because she has not showed that she
requested an accommodation To carry her burden, Ms. Cox “must supply enough information

that, under the circumstances, the employer can be fairly said to know of both the disability and

 

8 Ms. Cox objects that her “position description does not identify driving a vehicle as an essential function of the
position.” Supp. Obj. at 6 (citing Job Description, Ex. Q, ECF No. 22-3). But regardless whether driving is an
essential function for law enforcement officers, it its beyond dispute that use of a firearm is. Indeed, Ms. Cox
concedes that the position description requires “skill in the usage of firearms above the degree necessary for
qualification.” Ia'.

9 Dr. Miller’s evaluation issued on the same day Ms. Cox suffered her seizure, so it likely does not account for Ms.
Cox’s condition after the seizure either.

the desire for accommodation.” Thompson v. Rl`ce, 422 F. Supp. 2d 158, 176 (D.D.C. 2006)
(cleaned up). But she has not done so.

Ms. Cox argues that she pointed to several doctors’ notes that stated that while she could
not perform the essential functions of her job, recovery was expected in the future. See Supp.
Obj. at 9-10. She argues that these notes were evidence that she requested an accommodation
Ia'. But it is unlikely that the Secret Service could have known from these notes that Ms. Cox
desired an accommodation See Thompson, 433 F. Supp. 2d at 176-77 (even requests for
“support in following my doctor’s instructions” do not necessarily qualify as a request for
accommodations).

Moreover, even if the Court were to interpret the doctors’ notes as requests for
accommodation the Service did accommodate Ms. Cox by allowing her to remain on light duty
until her term of employment expired. The Secretary maintains that Ms. Cox remained on light
duty after her 2010 surgery until her probationary period expired in November 2011. See
Statement of Material Fact 1111 4, 12, l4, ECF No. 22-1. She has pointed to no evidence showing
otherwise. Based on Ms. Cox’s performance issues the Secret Service decided not to convert her
to career status, and once Ms. Cox’s probationary term expired, the Service did not have to
accommodate a non-employee.

Ms. Cox also points to Dr. Miller’s note to argue that the Secret Service should have
offered to reassign her as an accommodation Supp. Obj. at 16. Her argument on this point is far
from pellucid. Anyway, “it is the plaintiffs burden to identify available positions and to
demonstrate that she was qualified for those positions.” Senatore v. Lynch, 225 F. Supp. 3d 24,
38 (D.D.C. 2016) (cleaned up). She has not met that obligation As the Report notes, Ms. Cox

may not “skate over this failure of evidence” by claiming that the Secret Service should have

engaged her in an interactive dialogue about accommodations See R&R at 20. In any event, the
Secretary has reasonably explained that Ms. Cox was not eligible for reassignment outside the
excepted service. See Def. Mot. Summ. J. at 3-5, ECF No. 22. And Ms. Cox has admitted that

she did not seek qualification for a “Schedule A” Excepted Appointment. See ECF No. 22-2 at

48 (Cox Interrogatories).

d. Ms. Cox’s objections to the Report’s findings about her comparator evidence are
unavailingl

First, Ms. Cox objects to the Report’s recitation of the standards for evaluating
comparator evidence, arguing that under Johnson v. U.S. Capital Polz'ce Boara', 2005 WL
1566392 (D.D.C. July 5, 2005), “whether employees are similarly situated ordinar[ily] presents a
question of fact for the jury.” Supp. Obj. at 15. But judges may also consider whether
employees are similarly situated. See, e.g., Royall v. Nat’l Ass ’n of Letter Carriers, AFL-CIO,
548 F.3d 137, 145 (D.C. Cir. 2008). And Ms. Cox has not alleged enough facts to allow for the
kind of meaningful comparison that would enable a factfinder to conclude that she and her
comparators were similarly situated.

Ms. Cox also argues that she presented evidence of similarly-situated coworkers that she
identified from the Secretary’s response to interrogatories. See Supp. Obj. at 15 (citing
Interrogatories at 4, ECF No. 26-8). lt is true that in response to Ms. Cox’s request for “similarly
situated employees . . . who were not converted to career status in the last 5 years” the Secretary
identified three males who were not converted for various reasons Interrogatories at 4. But that
response does not establish that those individuals are valid comparators for Ms. Cox’s
discrimination claims, nor is it an admission to that effect. And other than the fact that these
individuals were not converted to career status, Ms. Cox has identified no similarities between

her situation and theirs, e.g., that they had the same supervisor. In any event, Ms. Cox has not

shown that these employees were treated more favorably than her; they too were terminated See
Dobbs v. Roche, 329 F. Supp. 2d 33, 43-44 (D.D.C. 2004) (finding that a plaintiff cannot show

discrimination by pointing to similarly situated employees who are “treated identically to the

plaintiff ’).

e, 'l`he Secret Selvice’s reason for not converting Ms. Cox to career status was not a pretext
for sex discrimination

Ms. Cox’s objection to the Report’s Title VII findings is unclear. She argues that she
“offered evidence identifying similarly situated male coworkers who had engaged in similar
conduct who were not similarly disciplined.” Supp. Obj. at 16. Presumably, she is referring to
the male Uniform Division officer who received a one-day suspension for misplacing his weapon
and the “discipline” she claims is her non-conversion. But, as the Report explains, there is
insufficient evidence that the circumstances of the comparators’ employment were like Ms.
Cox’s or that his misconduct was “categorically similar,” see Evans v. District of Columbia, 219
F. Supp. 3d 99, 109-10 (D.D.C. 2016). For example, he misplaced his government property for
only 45 minutes, while Ms. Cox went days without knowing where her BlackBerry was. See
Cox Dep. at 10. And there is no evidence that the other officer lacked candor when confronted

about his missing government property. There is no apples-to-apples comparison here.

**>l=

After considering all of Ms. Cox’s objections, none has merit. Thus, the Court will adopt
in full the findings in the Report and Recommendation and grant the Defendant’s [25] Motion

for Summary Judgment as recommended. A separate order will issue.

2019.03.26
17:42:04 -04'00'

 

 

Dated: March 26, 2019 TREVOR N. McFADDEN, U.S.D.J.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

NICOLE COX

Plaintiff,

v. Case N0. 16-cv-1966 (TNM/GMH)

KRISTJEN NIELSEN,l Secretary, U.S.
Department of Homeland Security,

Defendant.

 

REPORT AND RECOMMENDATION

Plaintiff Nicole Cox, a former member of the United States Secret Service (the “Secret
Service”), which is a component of the Department of Homeland Security (“DHS”), filed this
action alleging that she was terminated from her position on the basis of sex, in violation of Title
VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq., and on the basis of
her disability, in violation of section 501 of the Rehabilitation Act of 1973, as amended, 29 U.S.C.
§ 791 et seq. Defendant, the Secretary of DHS, has filed a motion for summaryjudgment on both
of Plaintiff s claims, which is now ripe for adjudication2 For the reasons that follow, the under-

signed recommends granting Defendant’s motion

 

' Pursuant to Rule 25(d) of the F ederal Rules of Civil Procedure, the current Secretary of the Department of Homeland
Security, Kristjen Nielsen, is substituted for Jeh Johnson.

2 The following docket entries are relevant to the resolution of this motion: (1) the Complaint (ECF No. l); (2) De-
fendant’s motion for summary judgment and exhibits (ECF No. 22 through 22-3), including her statement of material
facts about which there is no genuine dispute (ECF No. 22-1); (2) Plaintiff s opposition to Defendant’s motion for
summary judgment and exhibits (ECF No. 25; ECF No. 26 through 26-35), including her statement of material facts

about which there is a genuine dispute (ECF No. 26-1); and Defendant’s reply in further support of her motion for
summaryjudgment (ECF No. 27).

I. BACKGROUND3

In this case, approximately two years after Plaintiff was hired as a probationary employee
of the Uniformed Division of the Secret Service, she experienced a medical issue and was reas-
signed to light duty. At the crux of this action is Defendant’s failure to convert Plaintiff to a career
employee of that agency at the end of her three-year probationary period. Plaintiff argues that
Defendant’s conduct constitutes an illegal failure to accommodate her disability and that the as-
serted reasons for the failure to convert_which include performance issues such as an inability to
execute her light duty job functions without supervision, inappropriate emotional responses at
work, failure to maintain connectivity on her BlackBerry, and a lack of candor to superiors when

she temporarily lost that device_are pretexts for intentional discrimination based on disability

and gender,

 

3 Local Civil Rule 7.1(h) requires a motion for summary judgment to include a “statement of material facts as to which
the moving part contends there is no genuine issue” and an opposition to a motion for summary judgment to include
“a separate concise statement of genuine issues setting forth all material facts as to which it is contended there exists
a genuine issue necessary to be litigated.” Here, Plaintiffs submission although titled “Plaintiff"s Statement of Ma-
terial Facts in Dispute” includes certain facts that are merely rewordings of facts set out in Defendant’s statement of
material facts not in dispute. For example, Defendant asserts that “Plaintiff was hired as a Uniformed Division (UD)
Officer, LE-l, by the United States Secret Service on July 17, 2008.” ECF No. 22-1, 11 1. Plaintiff s statement of
material facts in dispute states, “On July 17, 2008, Plaintiff was hired as a Uniformed Division Officer, LE 1, for the
United States Secret Service.” ECF No. 26-1, 11 1. lt would appear, then, that such fact is not disputed. Moreover,
Plaintiffs statement of material facts in dispute is less than helpful because it does not specifically identify which of
Defendant’s facts are in dispute; rather, it lists a number of facts that may or may not undermine one or more of
Defendant’s facts with no cross-reference to the item from Defendant’s statement being challenged Indeed, Plaintiff` s
statement of material facts in dispute reads less like a submission opposing Defendant’s statement of material facts
and more like a submission supporting a motion for summary judgment on Plaintiff`s behalf. But no such motion has
been filed. In any case, the facts related here are undisputed except as noted, such as when the proponent of evidence
is specifically identified as having testified to a particular alleged fact.

Plaintiff was hired as a Uniformed Division Officer, LE l,4 in the Secret Service on July
17, 2008. ECF No. 26-24. The position was a “Schedule B” term-limited excepted service5 posi-
tion that terminated on November 1 1, 2011, unless it was “converted to career status after . . . three
years of full-time continuous service.” ld.; ECF No. 26-20 at 1. The purpose of the three-year
“trial period” was to allow the supervisor to observe the employee’s conduct and performance,
provide guidance, and evaluate her potential to “determine whether the employee is suited for
successful performance in the position.” ECF No. 26-27 at 1. According to the position descrip-
tion, a Uniformed Division Officer’s duties include, among other things, standing fixed posts or
patrolling on foot or by vehicle; physically responding to security alarms and taking appropriate
response action, such as using appropriate physical force to apprehend individuals involved; and
taking “decisive and immediate action in emergency situations,” such as using “sufficient force to
quell disturbances and arrest individuals.” ECF No. 22-3 at 53. Among the required “[t]echnical
[c]ompetencies” for the position are “[s]kill in the use of firearms above the degree necessary for
qualification,” the “[a]bility to remain calm in a crisis and exercise independent judgment during
emergencies,” and the “[a]bility to communicate with high-level government officials as well as
with the general public in a variety of situations.” Id. at 54. Plaintiff successfully completed her
Uniformed Division training course on February 10, 2009, and was commissioned as a Secret
Service Uniformed Division police officer. ECF No. 26-29 at 1. Plaintiff was first assigned to the

White House complex. ECF No. 22-3 at 16. During the period Plaintiff was on full duty, her

 

4 This code appears to identify the pay plan and grade/level at which Plaintiff was appointed. ECF No. 26-24 at 1.
Neither party explains its significance

5 The “excepted service” is statutorily defined as “those civil service positions which are not in the competitive service
or the Senior Executive Service.” 5 U.S.C. § 2103(a).

performance reviews did not reflect a rating lower than acceptable. ECF Nos. 26-28 through 26-
32.

On May 13, 2010, Plaintiff began suffering pain in her lower pelvic region; she was later
diagnosed with endometriosis.6 ECF No. 26-16 at 3. She had surgery on May 18, 2010, and was
placed on medical leave for three weeks, with restrictions on running, prolonged standing or walk-
ing, jumping, climbing stairs, using firearms, wrestling, grappling, twisting, and lifting, among
other activities Ia'.; ECF No. 26-26. At the end of that period, on June 9, 2010, she reported to
the Secret Service that she was still recovering. ECF No. 22-3 at 16. She was therefore placed on
“limited duty status” with the Safety and Health Unit, where she performed administrative duties,
including data entry and filing. ECF No. 22-3 at 16, 94; ECF No. 26-3 at 4. On Plaintiff’s mid-
year performance review, issued on February 22, 2011, Sgt. Matthew lsaacson indicated that she
was “meeting all elements in an acceptable manner” and noted that two special agents who super-
vised her in the Safety and Health Unit_Special Agent in Charge Armiger and Assistant to the
Special Agent in Charge Hourican_had commended her work product and work ethic. ECF No.
26-34 at 4. On May 8, 2011, she received a cash award for her job performance ECF No. 26-11.
In her final appraisal for the period ending June 30, 2011, which was submitted on July 13, 2011,
and approved on July 14, 2011, she received no rating lower than “acceptable,” and received an
“exceeded expectations” rating in technical proficiency. ECF No. 26-35. The appraisal again

noted that two of her supervisors had commended her performance. Id. at 4.

 

6 Endometriosis is a disorder in which the tissue that lines the uterus grows outside of that organ but continues to act
as it normally would, thickening, breaking down, and bleeding with each menstrual cycle. The condition is often
painful, especially during menstrual periods Endometriosis, https://www.mayoclinic.org/diseases-conditions/endo-
metriosis/symptoms-causes/syc-20354656 (last visited Dec. 28, 2018).

In July 2011, supervisors began noting performance issues ECF No. 26-8 at 5. On July
20, 2011, Plaintiff had a meeting with Special Agents Armiger and Hourican. ECF No. 26-3 at 4-
5.7 At the meeting, the special agents expressed concerns about productivity and informed Plain-
tiff that the student intern who worked with her required more structure in order to complete his
duties Id. at 5. Therefore, they required him to be in the file room four hours per day and to count
each piece of paper he filed. Id. To show that the intern and Plaintiff were “working as a team,”
Special Agents Armiger and Hourican requested that Plaintiff also be in the filing room four hours
per day and similarly keep track of the filing she completed. Id. This would allow them to deter-
mine how much filing was getting done and by whom. ECF No. 26-8 at 4. They also asked
Plaintiff to open the medical filing room, although, according to Sgt. Cook, her immediate super-
visor, that was not part of her job duties as a limited duty officer temporarily assigned to the Safety
and Health Unit. ECF No. 26-3 at 5. After the meeting, Plaintiff was upset and crying because
she felt that she was being punished for the intern’s failure to complete his duties and that her
medical restrictions prevented her from filing for four hours per day. ld. at 6. At some point that
day, Sgt. Cook asked Plaintiff if she wanted to remain in the Safety and Health Unit. Id. Plaintiff
sought a transfer. Ia'.

Sgt. Cook testified that this was one of a number of times that she saw Plaintiff respond in
an “extremely emotional” manner to work situations ECF No. 26-4 at 8-10. Sgt. Cook also
testified that she began to have concerns about Plaintiffs job performance, specifically with her

emotional and behavioral responses Id. at 5-6. Deputy Chief Thomas Sullivan, who was near

 

7 Plaintiff’s deposition does not identify the date of the meeting. However, she asserts later that the meeting was

interrupted when Sgt. Isaacson asked her to sign off on her evaluation ECF No. 26-3 at 6. That occurred on July 20,
2011. ECF No. 26-35 at4.

the top of Plaintiff’s chain of command, similarly testified that he witnessed her emotional re-
sponses and also noted a drop in her performance rate in the Safety and Health Unit. ECF No. 26-
6 at 16-17.

Effective July 25, 2011, Plaintiff was transferred to the Security Clearance Division. ECF
No. 22-2 at 2. She was transferred out of that office at the request of her supervisor after one day
because she was able to complete data entry on only two of six assigned files, and the data she
entered needed to be corrected. ECF No. 26-25 at 2. She was then assigned to the Central Files
Office, where her duties consisted of shredding files Id.; ECF No. 26-3 at 8.

Meanwhile, Plaintiff had trouble with her BlackBerry. A uniformed officer must maintain
connectivity of her BlackBerry at all times ECF No. 26-7 at 10. On five occasions between
November 2010 and June 201 1, a technician contacted Sgt. Cook to alert her that Plaintiff’s device
had been incommunicado for periods of days ECF No. 22-3 at 102-06. On July 30, 301 1, Plaintiff
misplaced her BlackBerry. ECF No. 26-3 at 10. At a meeting on August 1 or 2, 2011, with Sgt.
Cook and Inspector Marty Wilkerson, Plaintiff was reminded to maintain the connectivity of her
BlackBerry and asked if her device was functioning properly, to which she replied that the Black-
Berry was functioning properly and she was having no connectivity issues ECF No. 26-3 at 10;
ECF No. 26-15 at 2; ECF No. 26-25 at 2. Specifically, Plaintiff testified at her deposition as

follows:

Q. [I]n the August 2nd meeting, what did Inspector Wilkerson ask you about
your BlackBerry?

A. He asked me if my BlackBerry was functioning properly and if I had any
connectivity issues

Okay. And how did you respond?

A. I responded that my BlackBerry was functioning properly and l didn’t be-
lieve I was having any connectivity issues

Okay. And at that time, when had you last seen your BlackBerry?

Saturday, July 30th.

Okay. So how did you know it was functioning?

?>D.>@

Well, the last time I saw it, it was functioning properly.

ECF No. 26-3 at 10. Approximately two hours later, Plaintiff told Sgt. Cook that the BlackBerry
was no longer in her possession, as she had not seen it for three days8 ECF No. 26-3 at 10_11;
ECF No. 26-12 at 2; ECF No. 26-15 at 2; ECF No. 26-25 at 2. Plaintiff eventually found the
device on August 4, 2011. ECF No. 26-3 at ll; ECF No. 26-12 at 5.

On August 26, 2011, Capt. Norine Wojtanowski authored a memorandum to the Chief of
the Uniformed Division regarding whether Plaintiff should be converted to career status ECF No.
26-25. The memorandum reported that Plaintiff had often sought assistance from Sgt. Cook when
she was assigned to the Safety and Health Unit and she often became emotional during supervisory
meetings including during the meeting with Special Agents Armiger and Hourican in July 2011.
Id. at 1-2. Capt. Wojtanowski did not recommend Plaintiff for conversion to career status, noting
that (1) “[h]er lack of honesty during her meeting with Inspector Wilkerson [regarding her Black-
Berry] and her failure to maintain accountability for her equipment at all times [was] problematic”;
(2) she “lack[ed] the ability to function independently without close supervision and require[d]
frequent direction when performing her job functions,” and (3) her “inappropriate emotional re-

sponses [were] troubling.” Id. at 2. Capt. Wojtanowski concluded that Plaintiff did “not fit the

 

8 Plaintiff’ s assertion that “[a]s soon as Plaintiff became aware that she did not have possession of her Blackberry she
reported it missing” (ECF No. 10 at 7) has no support in the record, Rather, Plaintiff admitted at her deposition that

when she said that the device was functioning correctly she was “unsure of where its location was, to be honest.” ECF
No. 26-3 at 10.

culture of the United States Secret Service” and that she had “proven through her work perfor-
mance that she [was] incapable of meeting the performance standards of an officer with the Secret
Service Uniformed Division.” Id.

In a statement of medical clearance submitted to Defendant in August 2011, PlaintifPs
physical therapist, Dr. Jennifer Small, reported that Plaintiff was not able to wear a gun belt due
to her use of prescription narcotic pain medication ECF No. 26-17. Dr. Smalls anticipated Plain-
tiff s full recovery within six months, that is, by mid-February 2012. Id. On September 23, 2011,
Plaintiff s physician Dr. Samantha Pfeifer reported to Dr. Richard Miller, the Secret Service re-
viewing medical officer, that Plaintiff was then able to wear a gun belt with all current Secret
Service standard-issue equipment, and that she anticipated that Plaintiff would “achieve full re-
covery within the next 4 weeks,” that is, by 0ctober 21, 2011. ECF No. 26-18.

On October 12, 2011, Dr. Miller completed a medical review form. ECF No. 26-19. In
addition to the reports of Dr. Small and Dr. Pfeifer, Dr. Miller reviewed a report from Dr. Edith
Bautista-Quint, Plaintiff’ s pain specialist, who reported that as of August 22, 2011, Plaintiff re-
ported upper back pain and abdominal pain; a checklist from Dr. Pfeifer from August 26, 2011,
noting that Plaintiff had restrictions for “control tactics, firearrns, reaching/lifting overhead, [and]
lifting > 10#”; and a September 6, 2011 report from nurse practitioner Jennifer Fariello stating that
Plaintiff had made progress but should not lift more than ten pounds and that Plaintiff could “have
long periods of remission, however flares can and do occur.” Id. at 2. Based on that information,
Dr. Miller found that Plaintiff was not medically qualified to perform the essential functions of her
job, noting restrictions on control tactics training and firearms training; lifting, carrying, pushing,

and pulling more than ten pounds; climbing stairs; jumping; crawling, kneeling, or squatting; and

work assignments with the potential of physical confrontation or that involve walking or standing.
Id. at 3.

Also on October 12, 2011, the Secret Service informed Plaintiff that she would not be
converted to career status, and her appointment would end on November 12, 2011. ECF No. 26-
21. At some point that same day, Plaintiff had a seizure. ECF No. 22-3 at 67~68. Plaintiff testified
at her deposition that because of the seizure, she could not drive a vehicle or carry a weapon for
six months ECF No. 26-3 at 12.

After she was not converted to career status, Plaintiff did not seek to be cleared for duty by
Dr. Pfeifer. ECF No. 22-2 at 10. Plaintiff continued to seek treatment for chronic pelvic pain,
visiting a physician on March 1, 2012, complaining of pelvic pain and lower back pain, which was
exacerbated by prolonged standing, among other things Id. at 17. In a report dated December 17,
2012, her physician reported that she had continued to complain of pelvic pain_indeed, the pain
had increased_and that she “want[ed] to be able to work full time.” ld. at 31-32.

II. LEGAL STANDARDS

A. Summary Judgment

Summary judgment is appropriate when the moving party demonstrates that there is no
genuine dispute as to any material fact and that the moving party is entitled to judgment as a matter
of law. Fed. R. Civ. P. 56(a). “A fact is material if it ‘might affect the outcome of the suit under
the governing law,’ and a dispute about a material fact is genuine ‘if the evidence is such that a
reasonable jury could return a verdict for the non[-]moving party.”’ Steele v. Schafer, 535 F.3d
689, 692 (D.C. Cir. 2008) (quoting Anderson v. Lz'berly Lobby, Inc., 477 U.S. 242, 248 (1986)).
Initially, the moving party has the burden of demonstrating the absence of a genuine dispute as to

any material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

Once the moving party has met this burden, the non-moving party must designate “specific
facts showing that there is a genuine issue for trial.” Id. at 324. ln order to establish that a fact is
or is not genuinely disputed, a party must (a) cite specific parts of the record_including deposition
testimony, documentary evidence, affidavits or declarations or other competent evidence-in sup-
port of its position, or (b) demonstrate that the materials relied upon by the opposing party do not
actually establish the absence or presence of a genuine dispute. Fed. R. Civ. P. 56(0)(1). While
the court must view the evidence in the light most favorable to the non-moving party and draw all
reasonable inferences in the non-movant’s favor, Grosdidl`er v. Broad. Bd. of Governors, 709 F.3d
19, 23-24 (D.C. Cir. 2013), the non-moving party must show more than “[t]he mere existence of
a scintilla of evidence in support of” his or her position; instead, “there must be evidence on which
the jury could reasonably find” for the non-moving party. Anderson, 477 U.S. at 252. Moreover,
the non-moving party “‘may not rest upon mere allegation or denials of his pleadings’ but must
present ‘affirmative evidence’ showing a genuine issue for trial.” Laningham v. U.S. Navy, 813
F.2d 1236, 1241 (D.C. Cir. 1987) (quoting Anderson, 477 U.S. at 256-57); Ass ’rz ofFlightAttend-
ants-CWA, AFL-CIO v. Dep’t of Transp., 564 F.3d 462, 465-66 (D.C. Cir. 2009) (conclusory
assertions without support from record evidence cannot create a genuine dispute). lndeed, a mov-
ing party may succeed on summary judgment simply by pointing to the absence of evidence prof-
fered by the non-moving party. Anderson, 477 U.S. at 249 (“lf the [non-movant’s] evidence is
merely colorable, or is not significantly probative, summary judgment may be granted.” (internal
citations omitted)).

lt is well-established that “[c]redibility determinations the weighing of the evidence, and
the drawing of legitimate inferences from the facts are jury functions, not those of a judge at sum-

maryjudgment.” Barnett v. PA Consulting Grp., Inc., 715 F.3d 354, 358 (D.C. Cir. 2013) (quoting

10

Pardo-Kronemann v. Donovan, 601 F.3d 599, 604 (D.C. Cir. 2010)). Indeed, a court’S role in
deciding a summaryjudgment motion is not to “deterrnine the truth of the matter, but instead [to]
decide only whether there is a genuine dispute for trial.” ld. Moreover, district courts approach
summary judgment motions in employment discrimination or retaliatory action cases with “special
caution” due to the “potential difficulty for a plaintiff . . . to uncover clear proof of discrimination
or retaliatory intent.” Nurrz`ddin v. Bolden, 40 F. Supp. 3d 104, 115 (D.D.C. 2014). Nonetheless,
a plaintiff is still obligated to support his or her allegations by competent evidence. Ia'. Accord-
ingly, an employment discrimination or retaliation plaintiff may not avoid summary judgment
through “conclusory allegations and speculation.” Id.

B. Rehabilitation Act and Title VII

1. Disparate lmpact

The Rehabilitation Act protects federal employees against discrimination based on disabil-
ity. See, e.g., Welsh v. Hagler, 83 F. Supp. 3d 212, 222 (D.D.C. 2015) (“[T]he Rehabilitation Act
is the exclusive remedy for federal employees alleging disability discrimination”). “Due to the
substantial similarity between the Rehabilitation Act and the Americans with Disabilities Act
(‘ADA’), cases interpreting the ADA are equally applicable when analyzing a claim under the
Rehabilitation Act.” Badwal v. Bd. ofTrs. of the Univ. of the Dist. of Columbl`a, 139 F. Supp. 3d
295, 308 (D.D.C. 2015) (internal citation omitted) (citing 42 U.S.C. § 12101 et seq.). “[T]he Re-
habilitation Act provides that ‘no otherwise qualified individual with a disability’ may ‘be sub-
jected to discrimination’ by programs receiving federal funding ‘solely by reason of her or his
disability.”’ Butler v. Washington Metro. Area TransitAuth., 275 F. Supp. 3d 70, 80 (D.D.C. 2017
(quoting 29 U.S.C. § 794(a)). Thus, to establish a claim of intentional discrimination under the

Rehabilitation Act, a plaintiff must show that she (1) had a disability within the meaning of the

11

statute, (2) was qualified for the position with or without a reasonable accommodation and (3)
suffered an adverse employment action because of her disability. ld. at 80-81. A person is qual-
ified for a position if she can “perform the essential functions of the employment position,” 42
U.S.C. § 12111(8), defined as “the fundamental job duties of the employment position the indi-
vidual with a disability holds or desires,” 29 C.F.R. § 1630.2(n)(1). Finally, “the causation element
of intentional discrimination . . . claims brought under [the Rehabilitation] Act cannot be satisfied
by a motivating factor test; rather, the applicable analysis is the traditional ‘but-for’ causation
standard.” Drasek v. Burwell, 121 F. Supp. 3d 143, 154 (D.D.C. 2015).

Under Title Vll, it is unlawful for employers “to discriminate against any individual with
respect to his compensation terms conditions or privileges of employment, because of such in-
dividual’s race, color, religion sex, or national origin.” 42 U.S.C. §§ 2000e-2, 2000e-3. The
three essential elements of a Title Vll disparate treatment claim are that the plaintiff (1) is a mem-
ber of a protected class; (2) suffered adverse employment action; and (3) was treated differently
from similarly-situated employees outside the protected class. See, e.g., Nichols v. Billl`ngton, 402
F. Supp. 2d 48, 65 (D.D.C. 2005), ajj"d, No. 05-5326, 2006 WL 3018044 (D.C. Cir. Mar. 7, 2006);
see also Augustus v. Locke, 934 F. Supp. 2d 220, 230 (D.D.C. 2013).

Where, as here, a plaintiff does not offer direct evidence of discrimination courts generally
analyze disparate impact claims under Title Vll and the Rehabilitation Act “using the three-step
burden shifting framework set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).”
Dl`ggs v. Potter, 700 F. Supp. 2d 20, 40 (D.D.C. 2010); see also Jones v. Univ. of the Dist. of
Columbia, 505 F. Supp. 2d 78, 87 (D.D.C. 2007) (“ln cases where the employer denies that its
actions were motivated by the plaintiffs disability, the court applies the McDonnell Douglas bur-

den-shifting framework to a disability-discrimination claim under the Rehabilitation Act.”). Under

12

that framework, the plaintiff must initially establish a prima facie case by a preponderance of the
evidence. McDonnell Douglas, 411 U.S. at 802. Once the plaintiff succeeds in making her prima
facie showing, the burden of production shifts to the employer, who must articulate a legitimate,
non-discriminatory reason for the challenged action Tex. Dep ’t of ley. Ajj’airs v. Burdz`ne, 450
U.S. 248, 254 (1981). If the employer successfully does so, the burden shifts back to the plaintiff
to prove that the employer’s proffered reason is a pretext masking discrimination or retaliation
Jones v. Bernanke, 557 F.3d 670, 677 (D.C. Cir. 2009).

ln employment discrimination cases summary judgment usually focuses on whether the
employer can articulate non-discriminatory reasons for its actions Where an employer has done
so, “judicial inquiry into the prima facie case is usually misplaced.” Brady v. Ojj‘ice of Sergeant
at Arms, 520 F.3d 490, 493 (D.C. Cir. 2008); see also Porter v. Sebell`us, 192 F. Supp. 3d 8, 16
(D.D.C. 2016) (“[T]he Braa'y modification to the McDonnell Douglas burden shifting framework
applies in Rehabilitation Act cases . . . if a defendant answers a plaintiffs claims by providing a
nondiscriminatory reason for its actions.”). However, a plaintiff must still establish certain
“threshold” issues even if they are part of the prima facie case, in order to survive a motion for
summary judgment. See, e.g., Webster v. U.S. Dep ’t of Energy, 267 F. Supp. 3d 246, 258 (D.D.C.
2017) (“As the Brady court noted, the question of whether the plaintiff has established a prima
facie case ‘is almost always irrelevant’; i.e., it is not always irrelevant.” (internal citation omitted)
(quoting Brady, 520 F.3d at 493)); see also, e.g., Dreiband v. Nielson, 319 F. Supp. 3d 314, 321
(D.D.C. 2018) (noting in ruling on a motion for summary judgment that the question of whether a
plaintiff suffered an adverse employment action is a “threshold question”); Butler, 275 F. Supp.

3d at 83 (holding that a plaintiffs failure to show that he could perform an essential function of

13

his position “rendered him not ‘otherwise qualified,’ and therefore beyond the protection of the
Rehabilitation Act”).

Once the plaintiff makes such a threshold showing, the “central question” on summary
judgment is whether the employee “produced sufficient evidence for a reasonablejury to find that
the employer’s asserted non-discriminatory reason was not the actual reason and that the employer
intentionally discriminated against the employee” on the basis of a protected class or activity.
Braa'y, 520 F.3d at 494. The Court of Appeals has clarified that in answering the central inquiry
of Brady, a district court should consider “whether the jury could infer discrimination from the
combination of (1) the plaintiffs prima facie case; (2) any evidence the plaintiff presents to attack
the employer’s proffered explanation for its actions; and (3) any further evidence of discrimination
that may be available to the plaintiff . . . or any contrary evidence that may be available to the
employer.” Hamz`lton v. Gez'thner, 666 F.3d 1344, 1351 (D.C. Cir. 2012) (alteration in original)
(quoting Aka v. Wash. Hosp. Ctr., 156 F.3d 1284, 1289 (D.C. Cir. 1989) (en banc)).

To rebut an employer’s stated reasons for its actions a plaintiff may, among other things
come forward with comparative evidence that persons who are similarly situated to the plaintiff
but are outside of her protected class have been treated more favorably by the employer. Brady,
520 F.3d at 495. A plaintiff is similarly situated to another individual if “all of the relevant aspects
of her employment situation [are] ‘nearly identical’ to those of the [comparator].” Holbrook v.
Reno, 196 F.3d 255, 261 (D.C. Cir. 1999) (quoting Neuren v. Adduci, Mastriam`, Meeks & Schl`ll,
43 F.3d 1507, 1514 (D.C. Cir. 1995)). “lf a reasonable juror would be unable to find that the
plaintiff and the comparator were similarly situated, the court may decide, as a matter of law, that
the two are not similarly situated.” Wilson v. Washington Metro. Area TransitAuth., 631 F. Supp.

2d 58. 67 (D.D.C. 2009); see also Phl`llips v. Holladay Prop. Servs., Inc., 937 F. Supp. 32, 37

14

(D.D.C. 1996) (“lt is fundamental that to make a comparison of a discrimination plaintiffs treat-
ment to that of non-minority employees the plaintiff must show that the ‘comparables’ are simi-
larly-situated in all respects . . . .” (quoting Mitchell v. Toledo Hosp., 964 F.2d 577, 583 (6th Cir.
1992))). To demonstrate that her employment situation is nearly identical to a comparator’s “the
alleged comparator ‘must have dealt with the same supervisor, have been subject to the same
standards and have engaged in the same conduct without such differentiating or mitigating circum-
stances that would distinguish their conduct or the employer’s treatment of them for it.”’ Toomer
v. Carter, No. 11-cv-2216, 2016 WL 9344023, at *28 (D.D.C. Mar. 24, 2016) (quoting th'llips,
937 F. Supp. at 37), report and recommendation adopted 266 F. Supp. 3d 184 (D.D.C. 2017); see
also Nurria'a'in v. Gola'z`n, 382 F. Supp. 2d 79, 97-98 (D.D.C. 2005).

A plaintiff may also carry her rebuttal burden with evidence demonstrating that “the em-
ployer is lying about the underlying facts that formed the predicate for the employment decision,”
Brady, 520 F.3d at 495, or otherwise by “presenting enough evidence to allow a reasonable trier
of fact to conclude that ‘the employer’s proffered explanation is unworthy of credence,”’ Desmona'
v. Mukasey, 530 F.3d 944, 962 (D.C. Cir. 2008) (quoting Burdz`ne, 450 U.S. at 256). But “if the
employer’s stated belief about the underlying facts is reasonable in light of the evidence, . . . there

ordinarily is no basis for permitting ajury to conclude that the employer is lying.” Braa'y, 520

F.3d at 495.
2. Failure to Accommodate
The Rehabilitation Act also supports claims for failure to accommodate a plaintiffs disa-
bility. See, e.g., Badwal, 139 F. Supp. 3d at 308. To prevail on a such a claim, the plaintiff must

demonstrate that (1) she was a qualified individual with a disability, (2) her employer had notice

15

of the disability, and (3) her employer denied her request for a reasonable accommodation Id. at
312.

Failure to accommodate claims however, are not subject to the burden-shifting framework
of McDonnell Douglas. “When a disabled plaintiff alleges a failure to make a reasonable accom-
modation . . . she need not explain why her employer has failed to accommodate her. The failure
to accommodate is itself discriminatory.” Floya’, 968 F. Supp. 2d at 315-16. That is “it is dis-
criminatory for a covered employer to decline to take reasonable steps to accommodate an em-
ployee’s disability, unless the steps in question ‘would impose an undue hardship on the operation
of the business’ of the employer.” Ia'. at 316 (quoting Aka, 156 F.3d at 1300). Because “[t]he
employer’s motivation for refusing the accommodation plays no part in that analysis . . . reason-
able-accommodation claims are ‘not subject to analysis under McDonnell Douglas.”’ Ia'. (quoting
Aka, 156 F.3d at 1288).

III. ANALYSIS

A. Rehabilitation Act Claims

1. Failure to Accommodate

Defendant first argues that Plaintiff cannot recover under the Rehabilitation Act because
she cannot establish that she was qualified for the position for which she was hired_that is that
she could, with or without accommodation “perform the essential functions of the employment
position.” 42 U.S.C. § 12111(8). A “threshold requirement” of coverage under the Rehabilitation
Act is that a person is a “qualified individual with a disability”_that is that she can perform the
essential functions of her job. Carter v. Carson, 241 F. Supp. 3d 191, 196 (D.D.C. 2017); see also
Dorchy v. Washington Area Metro. Area Transl`tAuth., 45 F. Supp. 2d 5, 13 (D.D.C. 1999) (grant-

ing summary judgment in favor of the defendant in a Rehabilitation Act case where the plaintiff

16

“failed to meet his threshold burden that he can perform the essential functions of his job”).9 De-
fendant points out that, as of October 12, 2011_the day Plaintiff received notice that she would
not be converted to career status_Dr. Miller, the Secret Service reviewing medical officer, had
found she was not medically qualified to perform those functions ECF No. 26-19 at 2. Specifi-
cally, her “pelvic condition” and the aftereffects of her surgery required that she be restricted to
sedentary desk duty with additional constraints including no work-related travel, no assignments
with the potential for physical confrontation or that involved standing or walking, no participation
in defensive/control tactics training or firearms recertification or training, and no climbing stairs
jumping, crawling, kneeling, squatting, or lifting, carrying, pushing, or pulling more than ten

pounds Id. at 2~3. Moreover, Plaintiff admitted at her deposition that her seizure on October 12,

 

9 Other courts have described this showing as necessary to establish “standing” under the Rehabilitation Act or the
ADA. See, e.g., Fobar v. City ofDearborn Heighls, 994 F. Supp. 878, 884 (E.D. Mich. 1998) (“[The plaintiff] he
does not have standing to sue under the ADA because he does not fit within the Act’s definition of a qualified indi-
vidual with a disability.”); Castellano v. City of New York, 946 F. Supp. 249, 253 (S.D.N.Y. 1996) (“[P]laintiffs fail
to meet the threshold definition of a ‘qualified individual with a disability’ as required Title l of the ADA and the
Rehabilitation Act and thus lack standing to pursue this action under these provisions.”), aff’d, 142 F.3d 58 (2d Cir.
1998); Morton v. GTE N. Inc., 922 F. Supp. 1169, 1183 (N.D. Tex. 1996) (“Therefore, having failed to raise a fact
question as to whether she could or would perform the essential functions of any job at GTE, the Court holds that, as
a matter of law, Plaintiff was not a qualified individual with a disability at the time the ADA went into effect or at
anytime thereafter. Thus, while it was certainly careless and insensitive to terminate Plaintiff without notice, because
Plaintiff does not have standing under the ADA to bring a suit for wrongful termination the claim will fail.”), ajj”d
sub nom. Morton v. GTE Serv. Corp., 114 F.3d 1182 (5th Cir. 1997); E.E.O.C. v. CNA Ins. Cos.,No. 95 C 5835, 1996
WL 26879, at *5 (N.D. lll. Jan. 23, 1996) (“Because it is undisputed that Valladares-Toledo is a totally disabled
individual who can no longer perform any job for which she is qualified, Valladares-Toledo does not meet the defini-
tion of ‘qualified individual With a disability.’ The court, therefore, holds that Valladares-Toledo does not have stand-
ing to bring a claim under Title l ofthe ADA.”), aff'd, 96 F.3d 1039 (7th Cir. 1996).

These cases appear to refer to what has been known as “prudential standing,” a label that the Supreme Court
has recently called “misleading.” Bank of Am. Corp. v. City ofMiami, _ U.S. _, _, 137 S. Ct. 1296, 1302 (2017)
(citing Lexmark lnt’l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 127 (2014)). That is because instead of
being an issue of j udicial prudence, the relevant question is whether “a plaintiffs complaint fall[s] within the zone of
interests protected by the law invoked,” which is determined “using traditional tools of statutory interpretation.”
Lexmark, 572 U.S. at 126-27 (quoting Elk Grove Unijiea' School Dist. v. Newdow, 542 U.S. 1, 12 (2004)). The text
of the Rehabilitation Act indicates that a person who cannot perform thejob for which she was hired is not entitled to
its protections The Rehabilitation Act protects any “otherwise qualified individual with a disability” from discrimi-
nation based on that disability. 29 U.S.C. § 794(a). A person is “qualified” for a position if she can “perform the
essential functions of the employment position.” 42 U.S.C. § 12111(8). The cases cited above indicate that a plaintiff

who cannot show that she was an “otherwise qualified individual with a disability” is not within the zone of interests
that the statute was passed to protect.

17

2011 precluded her from carrying a firearm or driving a vehicle, which “eliminated [the] possi-
bility of [her] getting into a law enforcement job.” ECF No. 26-3 at 12.

Plaintiff counters that she “was expected to return to full-duty . . . prior to the deadline for
conversion”~that is November 11, 201 1_pointing to Dr. Pfeifer’s September 23, 2011 note that
anticipated recovery “in next 4 weeks,” or approximately October 21, 2011. ECF No. 25 at 19,
22. She further argues that “[e]ven if [she] could not return to full-duty . . . by October 21, [2011],
[her] return to full-duty was in the near future,” citing Dr. Small’s August 17, 2011 prediction of
recovery in six months ECF No. 26-1 at 5.

Plaintiffs attempts to establish that she could perform the essential functions of her job are
unavailing. “[A] plaintiffs capacity to perform the essential functions of herjob is examined at
the time of’ the alleged adverse employment action Mack v. Georgetown Univ., 2017 WL
4325596, at *13 (D.D.C. Aug. 4, 2017) (emphasis omitted), report and recommendation adopted
2017 WL 4325617 (D.D.C. Sept. 27, 2017), aff’d, 2018 WL 3156846 (D.C. Cir. May 24, 2018);
see also, e.g., Reagan-Diaz v. Sessions, 246 F. Supp. 3d 325, 338 (D.D.C. 2017) (collecting cases).
Here, that is October 12, 2011, the date that Plaintiff received notice that she would not be con-
verted from a probationary employee to a career employee. There is no evidence in the record that
could support a finding that on that date, Plaintiff was medically qualified to perform those func-
tions To the contrary, Dr. Miller found precisely the opposite on October 12, 2011_a conclusion
that Plaintiff does not dispute, at least as of that date. ECF No. 26-19. Dr. Pfeifer’s prediction that
Plaintiff would be ready to return to full duty by the end of October does not change that fact.
Plaintiff admitted in her deposition that Dr. Pfeifer would not be able to lift her medical re-
strictions; Dr. Miller would need to do that, ECF No. 26-3 at 8. Dr. Pfeifer’s prognostication is

not sufficient to raise a genuine issue of material fact as to Plaintiff s ability to perform the essential

18

duties of a uniformed division officer at the time Defendant refused to convert her to career status;
indeed, it shows that she could not do so. Cf., e.g. Mazza v. Bratton, 108 F. Supp. 2d 167, 175
(E.D.N.Y. 2000), aj"d, 9 F. App’x 36 (2d Cir. 2001) (“That plaintiffs condition improved follow-
ing his termination cannot overcome the undisputed evidence from the earlier time period that
plaintiff was not qualified to perform the essential functions of his position.”).

Moreover, the evidence before the Court belies both Dr. Pfeifer’s optimistic prediction and
Dr. Small’s less optimistic one. Based on his conversations with Dr. Miller, lnspector Wilkerson
was unable to determine when Plaintiff might return to full duty. ECF No. 26-5 at 13~14. Plaintiff
admitted that, because of the seizure she suffered on October 12, 2011, she would not be able to
carry a gun or drive a vehicle_which no one disputes are requirements for the position for which
Plaintiff was hired_for a period of at least six months 10 ECF No. 26-3 at 12. And further medical
records show that throughout 2012 Plaintiff continued to complain of severe pain and indicated
that it interfered with her ability to work. ECF No. 22-2 at 17, 31_32. An employer is not required
“‘to wait indefinitely’ for an uncertain cure.” Halpern v. Wake Forest Univ. Health Scis., 669 F.3d
454, 465-66 (4th Cir. 2012) (quoting Myers v. Hose, 50 F.3d 278, 282 (4th Cir. 1995)); Holmes-
Martz`n v. Leavitt, 569 F. Supp. 2d 184, 201 (D.D.C. 2008) (“[T]he plaintiffs request for an ac-
commodation that would allow her to ‘complete her treatment plan’ on an indefinite schedule is
not acceptable.”); Mazza, 108 F. Supp. 2d at 175-76 (the “clear import” of a physician’s note
stating that the plaintif “would be able to return to his duties with accommodations if he responded
favorably to intensive therapy” was that the plaintiff was at that time unable to work and “it was

not yet known if [he] could do so in the future”). The undisputed evidence that Plaintiff was not

 

‘° Plaintiffs bald assertion that her seizure “was a direct result of Defendant’s actions” (ECF No. 26-1 at 7), is con-
clusory and not supported by any evidence in the record. lndeed, the report from her neurology consultation on
October 13, 2011, states that the “[e]tiology [of the seizure] is not clear at this time,” but hypothesizes that it might
have been caused by two of Plaintiffs medications which had been “associated with seizures” (ECF No. 22-3 at 68).

19

able to perform the essential functions of the job for which she was hired at the time she was not
converted from probationary to career status_or even during the year after that_dooms her fail-
ure-to-accommodate claim. See, e.g., Reagan-Diaz, 246 F. Supp. 3d at 341 (evidence that the
plaintiff received benefits indicating her inability to do her job both before and after the adverse
employment action “underscores the fact that, at the time, the plaintiff was not prepared to perform
the essential functions of her position”).

This claim suffers from are other deficiencies as well. Plaintiff has presented no evidence
that she requested any reasonable accommodation “While there is no requirement that an em-
ployee’s request for an accommodation be in writing or invoke the magic words ‘reasonable ac-
commodation’ the request must make clear that the employee ‘wants assistance with his or her
disability’ so that he or she may retum, or continue, to work.” Badwal, 139 F. Supp. 3d at 313.
Here, Plaintiff does not identify any request for a reasonable accommodation in either her response
to Defendant’s statement of material facts or in her brief in opposition to Defendant’s motion for
summary judgment. Rather, she attempts to skate over this failure of evidence by asserting that,
as a legal matter, “Plaintiff was not required to identify specific reasonable accommodations in her
request” and that “[a]fter an employee requests an accommodation the employer should engage
the individual in an interactive process to determine what reasonable accommodation will best suit
the disability.” ECF No. 25 at 31. Without a request, however, neither of these legal principles
comes into play. See, e.g., Badwal, 139 F. Supp. 3d at 313 (stating, “While plaintiff is correct in
that an employer has an obligation to engage in an interactive process to determine a reasonable
accommodation such an obligation is only triggered where the employee has actually requested a
reasonable accommodation” and collecting cases (footnote omitted)). That is “an employee must

supply ‘enough information that, under the circumstances the employer can fairly be said to know

20

of both the disability and desire for an accommodation.” Thompson v. Rice, 422 F. Supp. 2d 158,
176 (D.D.C. 2006) (quoting Taylor v. Phoenixville Sch. Dist., 184 F.3d 296, 313 (3d Cir. 1999)).
Thus, courts have found that such inchoate requests as an employee’s demand for “support in
following [her] doctor’s instructions” is insufficient to constitute a request for accommodation Id.
at 176-77. Here, Plaintiff has failed to identify even a plea as vague as that,ll lndeed, the record
indicates that, once Plaintiff received notice that she was not being converted, she ultimately re-
signed herself to the fact that her tenure at the Secret Service would end. As she testified at her
deposition she never asked anyone in the Uniformed Division whether a non-law enforcement
position would be available to her. ECF No. 26-3 at 12. Moreover, she did not return to her
physician Dr. Pfeifer for follow-up in October 201 l because she had not been converted and “there
was nothing to go back to” at the Secret Service. Id. at 12-13.

Any contention that Defendant was required to keep her on light duty as an accommodation
fails The closest Plaintiff comes to making such an argument is two sentences in her opposition
to Defendant’s motion: “There is no time limit for reasonable accommodations that an agency must
provide. Plaintiff had been working in a light-duty position for approximately fourteen months at the
time of her employment termination with no documented performance issues.” ECF No. 25 at 23.

Beyond including the demonstrably false statement that Plaintiffs performance issues were not

 

“ The D.C. Circuit has suggested that “[t]here may well be cases where the plaintiffs need for accommodation is so
apparent that the defendant must offer one regardless of whether the plaintiff requested it.” Chenari v. George Wash-
ington Univ., 847 F.3d 740, 748 (D.C. Cir. 2015) (citing Pierce v. Districl ofColumbia, 126 F. Supp. 3d 250 (D.D.C.
2006). In Pierce, a deaf prison inmate with significant communication problems sued under the ADA alleging he was
“denied an effective means of receiving or imparting information at various critical points during his period of incar-
ceration.” 128 F. Supp. 3d at 253-54. The district court held that, under the circumstances of that case, the plaintiff
was not required to have made a request for an accommodation pointing specifically to the facts that (1) he was in a
prison facility, where officials “have complete control over whether prison inmates (whether disabled or not) receive
any programs or services” and (2) he had “known communications-related difficulties.” Id. at 269-270. Plaintiffs
circumstances are far removed from those at issue in Pierce. Cf. l'l’¢rggel v. George Washington Univ., Civil Action
No. 16-1412 (CKK), 2018 WL 5886653, at *6 (D.D.C. Nov. 9, 2018) (rejecting notion that the plaintiffwas absolved
from requesting a reasonable accommodation as in Pierce where there was no evidence that she “lacked the capacity
to make [such] a request”), appeal docketed, No. 18-7181 (D.C. Cir. Nov. 30, 2018).

21

documented-they are clearly outlined in Capt. Wojtanowski’s memo of August 26, 2011_Plain-
tiff makes no reference to the record evidence and no citation to authority in support of this con-
tention. The argument should therefore be deemed forfeit because it is undeveloped. See, e.g.,
UnitedStates v. TDC Mgmt. Corp., 827 F.3d 1127, 1130 (D.C. Cir. 2016) (holding argument “for-
feit because [the party] does not further develop it (or even mention it again) after [a] ‘single,
conclusory statemen ”’ (quoting Bryant v. Gates, 532 F.3d 888, 898 (D.C. Cir. 2008))); Johnson
v. Panetta, 953 F. Supp. 2d 244, 250 (D.D.C. 2013) (“[P]erfunctory and undeveloped arguments
and arguments that are unsupported by pertinent authority, are deemed waived.”).

Such an argument would fail on its merits as well. This Court’s decision in Jones v. Uni-
versity of the Dist. of Columbz`a, 505 F. Supp. 2d 78 (D.D.C. 2007), is instructive. There, the
plaintiff was hired as a police officer by the university. Id. at 82. After suffering two job-related
injuries one of which required her to take pain medication that prohibited her from carrying a gun
she was placed on light-duty status for a period of three years Ia'. After a third incident, her
request for continued light duty was denied. Id. Addressing her failure-to-accommodate claim,
the district court held that the defendant was not required to “accommodate her disability by plac-
ing her on light-duty status” because “[g]iven [her] physical limitations . . . [she was] incapable
of performing the essential functions of a [university] police officer.” Id. at 90. “Reasonable
accommodation does not require an employer to restructure an existing job to remove some of its
essential functions.” Id.; see also Skerski v. Time Warner Cable Co., 257 F.3d 273, 285 n.4 (3d
Cir .2001) (“Employers are not required to accommodate an employee by removing an essential
function or restructuring ajob so as to avoid [implicating the disability], but, rather, they are to
provide an accommodation so as to enable the employee to perform such a function”); Dorchy,

45 F. Supp. 2d at 13 (“lf the position . . . requires performance of certain tasks essential to the job

22

and [the plaintiff] cannot perform those tasks with a reasonable accommodation [the defendant]
is not required by the ADA to change the essential functions of the job.”). lndeed, at least one
court has noted that, in the realm of police operations an argument that a law enforcement agency
“should have kept [an officer] on light duty permanently . . . would fail because permanent, light-
duty positions would effectively eliminate the essential functions of chasing suspects on foot and
making forcible arrests.” Lapier v. Prl`nce George ’s Cty., No. 10-CV-2851, 2013 WL 497971, at
*4 (D. Md. Feb. 7, 2013). Moreover, Plaintiff has admitted that her light duty assignments were
temporary; indeed, she opined that employees in the Security Clearance Division were hostile to
her because “[t]hey had many light duty officers come in and out of their office, and they were
accustomed to us leaving them.” ECF No. 26-3 at 7. Thus as in Jones,

nothing indicates that these positions were permanent; to the contrary, the evidence

indicates that the defendant permitted light-duty status only when space was avail-

able in light-duty areas and only for a finite period of time, Furthermore, the de-

fendant is not obligated to “transform temporary work assignments into permanent

positions” and the court will not create a permanent light-duty position where none
existed before.

505 F. Supp. at 90 (quoting Malabarba v. Chicago Trl`bune Co., 149 F.3d 690, 696 (7th Cir. 1998)).
Therefore, any argument that Plaintiff was “entitled to a permanent light-duty position is unavail-
ing.” Id. at 91.

To be sure, “[a] reasonable accommodation may consist of reassignment to a new job.”
Harris v. Chao, 257 F. Supp. 3d 67, 76 (D.D.C. 2017). However, the plaintiff has “an obligation
to demonstrate that there existed some vacant position to which [s]he could have been reassigned.”
Senatore v. Lynch, 225 F. Supp. 3d 24, 38 (D.D.C. 2016) (alteration in original) (quoting Aka v.
Wash. Hosp. Ctr., 156 F.3d 1284, 1304 n 27 (D.C. Cir. 1998)); see also, e.g., Faison v. Vance-

Cooks, 896 F. Supp. 2d 37, 60 (D.D.C. 2012) (“[l]t is the plaintiffs burden to identify available

23

positions and to demonstrate that she was qualified for those positions.”). That is insofar as Plain-
tiff asserts that she should have been reassigned to another job, to survive Defendant’s motion for
summary judgment she must identify that job, show that it was available, and establish that she
could perform its essential functions See, e.g., Harris, 257 F. Supp. 3d at 76. Plaintiff has failed
to do so here.

For these reasons Defendant’s motion for summary judgment as to Plaintiffs failure-to-
accommodate claim should be granted.

2. Disparate Treatment

ln addition to her failure-to-accommodate claim, Plaintiff also appears to press a disparate
treatment claim under the Rehabilitation Act. ECF No. 26-1 (listing facts allegedly showing “De-
fendant’s disparate treatment of Plaintiff’). As with a failure to accommodate claim, the plaintiff
in a disparate treatment claim must establish as a threshold issue that she is an “otherwise qualified
individual with a disability.” 29 U.S.C. § 794(a). Plaintiff has failed to do that, as discussed above.
See Section lll.A.l & n.9. That alone is sufficient reason to grant Defendant’s motion on Plain-
tiffs disparate treatment claim. See, e.g., Butler, 275 F. Supp. 3d at 83 (“[B]ecause obtaining the
required medical certification is an essential function for the bus operator position Butler’s sleep-
apnea condition rendered him not ‘otherwise qualified,’ and therefore beyond the protection of the
Rehabilitation Act on this basis alone.”); cf Reagan-Diaz, 246 F. Supp. 3d at 340-41 (indicating
that an inability to perform the essential functions of one’s job is always a legitimate reason for
termination).

ln any case, even if Plaintiff were considered a qualified individual with a disability, her
disparate treatment claim would fail. Here, Defendant has asserted that there were legitimate non-

discriminatory reasons for the refusal to convert Plaintiff s temporary assignment into a permanent

24

job, among them documented incidents of an inability to deal appropriately with supervisors or
with “the dynamics of an office environment,” performance problems that resulted in reassign-
ments “fail[ure] to maintain connectivity on her Blackberry device despite counseling,” and a lack
of candor in responding to lnspector Wilkerson’s questions about her BlackBerry during the meet-
ing in early August 2011. ECF No. 22 at 10; ECF No. 26-25 at 2.

lt is undisputed that there is significant evidence supporting Defendant’s proffered expla-
nations Deputy Chief Sullivan and Sgt. Cook both testified during their depositions about Plain-
tiffs performance issues ECF No. 26-6 at 16-17. Deputy Chief Sullivan reported that, although
Plaintiff started out well in the Safety and Health Unit, as time progressed, her supervisors noted
that she was “not doing what she[] [was] supposed to do.” ECF No. 26-6 at 16. Sgt. Cook noted
that she “couldn’t handle [] day-to-day operations” and “brought a lot of personal issues to work,”
and also reported that Special Agents Armiger and Hourican had complained about her lack of
productivity and failure to exhibit teamwork. ECF No. 26-4 at 6, 10, 15. When Plaintiff was
moved to the Security Clearance Division, she lasted for a single day and was reassigned due to
poor performance. ECF No. 26-3 at 7; ECF No. 26-25 at 2. Plaintiff admitted that she “didn’t
really know what [she] was supposed to do” at that post. ECF No. 26-3 at 7.

Plaintiff s repeated problems with BlackBerry connectivity are well-documented. Plaintiff
does not contest that the record includes evidence of five different occasions in which her Black-
Berry was out of contact for periods of days. ECF No. 22-3 at 102-06. The evidence shows that
Plaintiff displayed a lack of candor regarding the incident in which she misplaced that device.
Asked by lnspector Wilkerson whether the device was functioning correctly, she responded that
the “BlackBerry was functioning properly” but failed to report it missing, in violation of Secret

Service policy. ECF No. 26-3 at 10; ECF No. 26-4 at 17. Hours later, she admitted to Sgt. Cook

25

that she had not seen the BlackBerry since July 30, 2011, ECF No. 26-15 at 2. But her explanation
for this behavior at her deposition_“Well, the last time l saw it [before lnspector Wilkerson asked
about it], it was functioning properly” (ECF No. 26-3 at 10)_is an admission that she did not
know at the time the question was asked whether the device was functioning; rather, she knew it
had been functioning three days earlier. ln any case, even if her response could be construed as
technically accurate because lnspector Wilkerson failed to ask explicitly whether Plaintiff was in
possession of the device, it was clearly incomplete. Further, although ordered to complete a police
report about the loss of the device, she failed to do so until she was “tracked down” and “walked
through the process.” ECF No. 26-15 at 2.

Finally, the record reflects that Plaintiff had issues dealing with supervisors and routine
work situations She admitted that she was upset about the meeting with Special Agents Armiger
and Hourican in which they asked her to work in the filing room with the student intern and keep
track of the filing because she thought she was “being punished for something that someone else
had failed to do.” ECF No. 26-3 at 6. After her single day working in the Security Clearance
Division she described it to Sgt. Cook as “a really horrible experience.” Id. at 7. Sgt. Cook noted
that she became “extremely emotional” if she was challenged or constructively criticized. ECF
No. 26-4 at 6. Deputy Chief Sullivan also noted “a couple of times” when Plaintiff “lost her
composure” at work. ECF No. 26-6 at 16_17.

Plaintiff attempts to undermine these non-discriminatory reasons by pointing to her prior
acceptable reviews and to testimony that Plaintiff s admittedly emotional response to the news that
she would not be converted to a career position was “appropriate,” as well as by identifying alleged
comparators who were treated more favorably than she was ECF No. 25 at 7-8, 17~19, 22, 27,

29-30. A plaintiff “can satisfy his burden to prove discriminatory animus . . . by offering evidence

26

that the defendant did not honestly believe the reason it offered” for the adverse employment ac-
tion Miller v. Hersman, 759 F. Supp. 2d 1, 17 (D.D.C. 2010). But a court may not “‘second guess
an employer’s personnel decision absent demonstrably discriminatory motive.’ As a result,
‘[o]nce the employer has articulated a non-discriminatory explanation for its action . . . the issue
is not ‘the correctness or desirability of the reasons offered . . . but whether the employer honestly
believes in the reasons it offers”’ Smith v. Jackson, 539 F. Supp. 2d 116, 136 (D.D.C. 2008)
(alterations in original) (internal citations and quotation marks omitted) (quoting Fl`schbach v. D. C.
Dep’t ofCorr., 86 F.3d 1180, 1183 (D.C. Cir. 1996).

Plaintiff s attempts to show that Defendant did not believe its proffered performance-re-
lated reasons plainly fail. Defendant points out that the final official performance evaluation in
the record, which was approved on July 14, 2011, evaluated her performance through June 30,
201 l. ECF No. 26-35. The undisputed record shows however, that Plaintiff s performance prob-
lems began to be noticed in the lead-up to her meeting with Agents Armiger and Houlican ap-
proximately three weeks later. ECF No. 26-3 at 6; ECF No. 26-4 at 6, 10, 15; ECF No. 26-6 at 16;
ECF No. 26-8 at 5. At that point, she was reassigned to the Security Clearance Division, and
transferred out after one day because of productivity issues ECF No. 26-3 at 7; ECF No. 26-25
at 2.

Moreover, these performance problems occurred in jobs outside of the division for which
Plaintiff was hired. The regulations governing her probationary employment state that “[t]he
agency shall utilize the probationary period as fully as possible to determine the fitness of the
employee and shall terminate his services during this period if he fails to demonstrate fully his
qualifications for continued employment.” 5 C.F.R. § 315.803(a). Under that regulation an em-

ployee can be terminated for performance issues that do not rise to the level of “good cause for

27

terminating a permanent employee.” Holbrook v. Reno, 196 F.3d 255, 262 (D.C. Cir. 1999) (quot-
ing McKenna v. Weinberger, 729 F.2d 783, 789-90 (D.C. Cir. 1984)). Here, the evidence shows
not only that Plaintiff failed to demonstrate her fitness for the job for which she was hired, but she
performed light-duty assignments in a manner that inspired worries about her productivity and
temperament and required more than one reassignment Plaintiff does not, for example, deny that
her one-day tenure in the Security Clearance Division was unsuccessful or that she reacted emo-
tionally after the meeting in July 2011 in which she was directed to keep track of her filing. Nor
does Plaintiff deny that her BlackBerry was repeatedly out of contact. And, as noted above, her
response to the charge that she lacked candor in the early August meeting in which she was asked
about the device does not go far to undermine Defendant’s explanation that Plaintiff was not con-
verted to career status because she “lacked honesty during her meeting with lnspector Wilkerson.”
ECF No. 26-25 at 2.

Finally, Plaintiff would be hard-pressed to establish to a reasonable factfinder that Defend-
ant’s failure to convert her to career status was based “solely” on her disability, 29 U.S.C. § 794(a),
when at the time the decision was made she was unable to perform the essential functions of a
Uniformed Division Officer in the Secret Service. Cf Minter v. District of Columbia, 809 F.3d
66, 71-72 (D.C. Cir. 2015) (affirming the grant of summaryjudgment to the defendant on retalia-
tion claim where, even in light of “inconsistency in the proffered rationales” for the plaintiffs
termination at the relevant time the plaintiff was “unable to perform the functions of her position
even with an accommodation”).

Plaintiff s comparator evidence fares no better. For a plaintiff to establish with comparator
evidence that there is a genuine issue of fact for trial as to pretext, she must identify one or more

individuals who are similarly situated to the plaintiff but are outside of her protected class and who

28

have been treated more favorably by the employer. Brady, 520 F.3d at 495. lt is the plaintiffs
burden to show that “all of the relevant aspects of her employment situation were nearly identical”
to that of the comparators. Baker v. Potter, 294 F. Supp. 2d 33, 40 (D.D.C. 2003) (quoting Marks
v. Westphal, No. 01-5300, 2002 WL 335510, at *1 (D.C. Cir. Jan. 25, 2002) (per curiam)). For a
plaintiffs employment situation to be “nearly identical” to a comparator’s “the alleged compara-
tor ‘must have dealt with the same supervisor, have been subject to the same standards and have
engaged in the same conduct without such differentiating or mitigating circumstances that would
distinguish their conduct or the employer’s treatment of them for it.”’ Toomer, 2016 Wh 9344023,
at *28 (quoting Phillips, 937 F. Supp. at 37).

Here, Plaintiff points to five individuals whom she claims are similarly situated to her. An
initial problem is that it is not clear from the submissions whether they are each outside of the
protected class at issue_that is qualified individuals with a disability, see, e.g., Webster, 267 F.
Supp. 3d at 260 (identifying the class protected by the Rehabilitation Act as “qualified individ-
ual[s] with a disability”). One of them_identified herein as “D.S.”_is identified as a male with
a disability who was “referr[ed] to personnel and employee assistance” after he informed his su-
pervisors that he would not be able to return to full-duty status (ECF No. 25 at 29; ECF No. 26-5
at 17; ECF No. 26-7 at 13), which makes him irrelevant as a comparator for Plaintiff s claim of
disparate treatment under the Rehabilitation Act (but not for her gender discrimination claim,
which is discussed below). Three others are identified as “male Uniformed Division Officers LEl”
who were not converted to career status (ECF No. 26-8 at 5) with no indication as to whether any
or all had a disability within the meaning of the Rehabilitation Act. Similarly, a fifth is identified

merely as “a [Uniformed Division] Officer in his probationary period” who was suspended for one

29

day after he misplaced his weapon for 45 minutes (t`d. at 9-10), again with no information as to
his disability status

Assuming that the latter four are not disabled and are therefore outside of Plaintiffs pro-
tected class for the purposes of her claims of disparate impact based on disability, Plaintiff does
not provide enough information to determine if they are, indeed, similarly situated to her. There
is no information about whether any of those individuals dealt with the same supervisors as did
Plaintiff, for example. Rather, there is evidence that the three individuals who were not converted
to career status worked in either the White House Branch or the Foreign Missions Branch of the
Uniformed Division in 2007, years earlier than the point at which Plaintiff was not converted in
2011. ECF No. 22-2 at 42-44. A memorandum outlining the discipline for the above-identified
probationary officer who had misplaced his weapon indicates that he was in the Special Operations
Division in 2012. ECF No. 26-14 at 2. Plaintiff.`, who performed light duty in the Safety and
Health Division the Security Clearance Division and the Central Files Office, makes no attempt
to show that these comparators were supervised or evaluated by those who evaluated her_lnspec-
tor Wilkerson Deputy Chief Sullivan Capt. Wojnatowski, Sgt. Cook, and, ultimately, Assistant
Director for the Office of Protective Operations Mickey Nelson, who made the ultimate decision
not to convert Plaintiff to career status ECF No. 26-8 at 4.

There are additional problems other than the fact that Plaintiff has not shown that the cir-
cumstances of the comparators’ employment were similar to hers She argues that the probationary
officer who lost his weapon was treated more favorably than she was because he was merely sus-
pended without pay for one day. ECF No. 25 at 30; ECF No. 26-14 at 2. However, identifying
one officer who “lost or misplaced . . . government issued items” (ECF No. 25 at 30) and was not

thereafter terminated “is simply not enough-without more context_for a reasonable factfinder

30

to determine that the officer’s misconduct was ‘categorically similar’ to Plaintiff s misconduct.”
Evans v. District of Columbz`a, 219 F. Supp. 3d 99, 110 (D.D.C. 2016). Here, for example, Plaintiff
did not merely misplace her government-issued BlackBerry; rather, she admits that she failed to
tell supervisors during a meeting to address her issues with the device that it was missing. More-
over, as discussed, Plaintiff had other documented performance issues Because “[t]he record does
not indicate . . . whether [the comparator’s temporary loss of his weapon] was coupled with other
types of misconduct,” as was Plaintiffs temporary loss of her BlackBerry, it “do[es] not allow for
the kind of meaningful comparison that would enable a factfinder to conclude that Plaintiff and
the unnamed officer . . . were similarly situated.” Evans, 219 F. Supp. 3d at 110.

Finally, the fact that three “male Uniformed Division Officers LEl” were not converted to
career status does not help Plaintiff to establish that Defendant’s non-discriminatory reasons for
allowing her appointment to terminate were pretextual To do so, she should produce a similarly-
situated individual who was treated more favorably than she was See, e.g., Nurruddin v. Bolden,
818 F.3d 751, 761 (D.C. Cir. 2016) (“The best evidence demonstrating unequal treatment would
be a comparison Here, that would be another employee assigned to detail that [the defendant]
treated more favorably than [the plaintiff].”). Here, however, she has produced evidence that three
individuals whose conduct, like Plaintiff s inspired multiple concerns12 were treated comparably
to her: none of them was converted to career status ECF No. 25 at 30; ECF No. 26-8 at 5. This
is not sufficient to show pretext. See, e.g., Stockett v. Muncie Indiana Transz`t Syst., 221 F.3d 997,

1002 (7th Cir. 2000) (finding evidence that “[r]ather than treating the two employees differently,

 

'2 One of those individuals missed a court hearing, failed to qualify with his weapon and failed to provide documen-
tation regarding his use of sick leave; another was late for duty once, failed to return arrest paperwork to his supervisor,

and failed to improve his communication skills with supervisors; the last had difficulty working in a highly structured
environment and following the chain of command. ECF No. 26-8 at 5.

31

the . . . supervisors treated them identically” did not establish a disparity in treatment based on
membership in a protected class); Swanson v. Civil Air Patrol, 37 F. Supp. 2d 1312, 1322-23
(M.D. Ala. 1998) (holding that the plaintiff had not established disparate treatment because a sim-
ilarly-situated person outside her protected class was treated the same as she was); cf. Jones v.
Potter, 488 F.3d 397, 407 (6th Cir. 2007) (“[T]he fact that some [similarly-situated employees]
were also treated identically (by also receiving notices of removal) indicates that the plaintiffs
conduct was ‘sufficient’ to motivate his firing.”); Ramsy v. Marriott Int’l, Inc., _ F. Supp. 3d __,
__, 2018 WL 4682231, at *5 (S.D.N.Y. 2018) (“In cases in which multiple employees are termi-
nated for the same infraction courts generally find that the plaintiff has failed to meet the fourth
element-that circumstances give rise to an inference of discriminatory intent.”), appeal docketed,
No. 18-3260 (2d Cir. Oct. 30, 2018).

While “determining whether . . . employees are similarly situated is ordinarily a question
of fact for the jury,” Wheeler v. Georgetown Univ. Hosp., 812 F.3d 1109, 1116 (D.C. Cir. 2016),
here, Plaintiff has utterly failed to show that any comparators were subject to the same supervisors
that they engaged in similar conduct as did she. See, e.g., Montgomery v. Chao, 546 F.3d 703, 707
(D.C. Cir. 2008) (“‘ln the absence of evidence that the comparators were actually similarly situ-
ated’ to [the plaintiff], an inference of . . . discrimination is not reasonable.” (quoting Waterhouse
v. District ofColumbia, 298 F.3d 989, 995-96 (D.C. Cir. 2002))); Huckstep v. Washington Area
Metro. Area TransitAuth., 216 F. Supp. 3d 69, 81-82 (D.D.C. 2016) (“[l]fa reasonablejury could
not find that the putative comparator and the plaintiff are similarly situated, the court can decide,

as a matter of law, that the two are not similarly situated.”).

32

ln short, Plaintiffs evidence would not allow a reasonable jury to conclude that Defend-
ant’s concerns about Plaintiffs performance and conduct issues were fabricated and merely pre-
texts for disparate treatment based on her disability. Therefore, Defendant’s motion for summary
judgment should be granted as to Plaintiffs claim for disparate treatment based on her disability.

B. Title VII

Plaintiffs attempt to stave off summary judgment on her Title Vll gender discrimination
claim is also unsuccessful. Although she clears the threshold hurdles_she is a member of a pro-
tected class and suffered an adverse employment action when she was not converted to career
status-_no reasonable jury could find based in the record before the Court that Defendant’s non-
discriminatory reasons for the non-conversion were pretextual.13

As for those reasons Defendant points to the issues outlined in Capt. Wojtanowski’s mem-
orandum of August 26, 2011, that is Plaintiffs issues with BlackBerry connectivity, her lack of
candor during the early August meeting about that device, her performance problems and her
“inappropriate emotional responses.” ECF No. 26-25 at 2. The question is whether Plaintiff has
pointed to evidence that would be sufficient for a reasonable factfinder to decide that Defendant’s
“asserted non-discriminatory reason[s] [were] not the actual reason[s] and that the employer in-

tentionally discriminated against the employee” on the basis of sex. Brady, 520 F.3d at 494.

 

13 Under Title Vll, a plaintiff can claim that the adverse employment action at issue-here, the failure to convert
Plaintiff to career status_“was perpetrated ‘because of her race, color, religion sex, or national origin” or “that any
of those qualities ‘was a motivating factor for [the] employment practice, even though other factors also motivated
the practice.” Guerrero v. Vilsack, 134 F. Supp. 3d 411, 424 (D.D.C. 2015) (alteration in original) (quoting 42 U.S.C.
§ 2000e-2(a) & (m)). “The first is known as a ‘single-motive’ or ‘pretext’ theory of discrimination and the second is
known as a ‘mixed-motive’ theory. Id. “A plaintiff who is successful in a mixed-motive case can . . . obtain [only]
injunctive relief, declaratory relief`, and attorney’s fees and costs Id. at 424 n.11 (citing 42 U.S.C. 2000e-
5(g)(2)(B)(i)). Here, Plaintiff has not made a mixed-motive argument; rather, she argues that Defendant failed to
convert her because of her sex and that Defendant’s reasons are pretextual (ECF No. 25 at 27-30) and she seeks an

award of damages rather than injunctive or declaratory relief (ECF No. 1 at 6). There is no need, therefore, to address
a mixed motive theory here.

33

Plaintiff relies primarily on comparator evidence. Again it is unconvincing. Although
each of the identified comparators is male and therefore outside of Plaintiffs protected class for
the purposes of her gender discrimination claim, Plaintiff has again failed to provide sufficient
information to allow a reasonable factfinder to determine that the comparators were similarly sit-
uated to her. As noted above, for the individual who misplaced his gun there is no indication that
he worked with the same supervisors as Plaintiff and no suggestion that his misconduct was cou-
pled with other issues Also as noted above, Plaintiff has failed to show that the three individuals
who were not converted to career status reported to the same supervisors as she did or that they
were treated more favorably than she was

That leaves D.S., who, according to Plaintiff, “was a male Uniformed Division Officer
suffering from a disability and placed on light-duty similar to Plaintif .” ECF No. 25 at 29. He
later advised lnspector Wilkerson and Capt. Wojnatowski that he would be unable to perform the
duties of a Uniformed Division Officer due to that disability. ECF No 26-5 at 17; ECF No. 26-7
at 14. When he informed the officers that he wished to stay with the Secret Service, they referred
him to the personnel department “to see if a civilian opportunity existed.” ECF No. 26-5 at 17;
ECF No. 26-7 at 14. D.S. then sought certification as a person with “severe physical disabilities”
and was able to secure a position pursuant to special hiring authority allowing appointment of such
individuals under so-called “Schedule A.” ECF No. 22 at 8; 5 C.F.R. §§ 213.3101, 213.3102(u).

Plaintiffs evidence as to D.S.’s similarity to her is similarly deficient as her evidence as to
the other identified comparators Although it appears that D.S. worked with some of the same
supervisors as Plaintiff, neither lnspector Wilkerson nor Capt. Wojnatowski was responsible for
the allegedly favorable treatment that he received. Rather, they merely referred him to the person-

nel department, as neither was responsible for civilian hiring. ECF No. 26-5 at 17; ECF No. 26-7

34

at 14. Plaintiff has also failed to show that D.S. exhibited similar performance and conduct issues
as did she. See Evans, 219 F. Supp. 3d at 110 (to show that an individual is similarly situated, a
plaintiff must show that he engaged in similar relevant conduct). Finally, the evidence suggests
that there are “differentiating or mitigating circumstances that would distinguish their conduct or
the employer’s treatment of them for it.” Toomer, 2016 WL 9344023, at *28 (quoting Phillips,
937 F. Supp. at 37). Specifically, when he was informed that he would not be able to perform the
duties of a Uniformed Division Officer, D.S. sought and received certification as a person with a
severe physical disability in order to be eligible for a Schedule A position Plaintiff has admitted
that she did not do so. ECF No. 22-2 at 48. That is D.S’s favorable treatment_continued em-
ployment with the Secret Service in a civilian capacity-was a result of a process that Plaintiff did
not attempt. Plaintiff has not, therefore, marshalled sufficient evidence to allow a reasonable fact-
finder to determine that D.S. was similarly situated to her.

ln a single sentence at the beginning of her opposition to Defendant’s motion for summary
judgment, Plaintiff states that Defendant’s asserted reasons for terminating Plaintiff are “clearly
rooted in sex-based stereotypes” and specifically mentions Plaintiff s “emotional responses.” ECF
No. 25 at 2. That is the sole mention of sex stereotyping in the brief and it is unsupported by any
argument or legal citation This argument, too, should be deemed forfeit because it is utterly un-
developed. See, e.g., TDC Mgmt. Corp., 827 F.3d at 1130 (holding argument “forfeit because [the
party] does not further develop it (or even mention it again) after [a] ‘single, conclusory state-
ment”’ (quoting Bryant, 532 F.3d at 898)); Johnson, 953 F. Supp. 2d at 250 (“[P]erfunctory and

undeveloped arguments and arguments that are unsupported by pertinent authority, are deemed

waived.”).

35

Even if the argument is not forfeit, it is unsuccessful. lt is ultimately unnecessary to deter-
mine whether in these circumstances a reasonable jury could find that the decision not to convert
Plaintiff to career status was actually illegally based on sex stereotyping, because other facts suf-
ficiently undermine the claim here. For example, both Sgt. Cook, who reported instances of Plain-
tiffs emotional responses (ECF No. 26-4 at 8-9), and Capt. Wojnatowski, who authored the memo
documenting those responses (ECF No. 26-25), are also members of Plaintiff s protected class
Where supervisors involved in a plaintiffs negative assessment are members of that plaintiffs
protected class, “any inference of discrimination without additional evidence, is not warranted.”
Eder v. City ofNew York, No. 06 Civ. 13013, 2009 WL 362706, at *8 (S.D.N.Y. Feb. 12, 2009);
see also Horvath v. Thompson, 329 F. Supp. 2d 1, 5 (D.D.C. 2004) (noting that the plaintiffs
burden of establishing pretext “is even tougher” when the involved official is of the same protected
class as the plaintiff); Nichols v. Caroline Cty. Bd. of Educ., No. Civ. JFM-02-3523, 2004 WL
350337, at *7 (D. Md. Feb. 23, 2004) (where evaluators are members of the same protected class
as the plaintiff, “any inference of discrimination” is “weaken[ed]”), a/j”d, 114 F. App’x 576 (4th
Cir. 2004); Walker v. Dalton, 94 F. Supp. 2d 8, 16 (D.D.C. 2000) (finding no inference of pretext
where one of the three members of the panel evaluating the applicant was in the applicant’s pro-
tected class).

More fundamentally, where, as here, an employer raises several legitimate non-discrimi-
natory reasons for an adverse employment action a plaintiff must show that each of them is merely
a pretext for a discrimination See, e.g., Davis v. George Washl`ngton Univ., 26 F. Supp. 3d 103,
119 (D.D.C. 2014); Hairston v. Boardman, 915 F. Supp. 2d 155, 161 (D.D.C. 2013) (“To defeat a
Title Vll defendant’s summary judgment motion a plaintiff must demonstrate pretext as to all of

the defendant’s proffered neutral explanations not just some of them.”). That is Plaintiff must

36

provide evidence to allow a reasonable fact-finder to determine that none of Defendant’s proffered
reasons for not converting her to career status_including her performance problems Blackberry
connectivity issues and lack of candor regarding her loss of the device_is the real reason but that
each is merely a pretext to hide the fact that she was not converted because of her sex. However,
Plaintiff does not attempt to connect any of those other reasons to sex stereotyping and has other-
wise failed to undermine them.

For these reasons the undersigned recommends granting Defendant’s motion for summary
judgment as to Plaintiff s gender discrimination claims under Title Vll.

IV. RECOMMENDATION
For the foregoing reasons the undersigned RECOMMENDS that Defendant’s motion for

summary judgment (ECF No. 22) be GRANTED.

* * * * *

The parties are hereby advised that under the provisions of Local Rule 72.3(b) of the United
States District Court for the District of Columbia, any party who objects to the Report and Rec-
ommendation must file a written objection thereto with the Clerk of this Court within 14 days of
the party’s receipt of this Report and Recommendation. The written objections must specifically
identify the portion of the report and/or recommendation to which objection is made, and the basis
for such objections The parties are further advised that failure to file timely objections to the
findings and recommendations set forth in this report may waive their right of appeal from an order

of the District Court that adopts such findings and recommendation See Thomas v. Arn, 474 U.S.

140 (1985).
_ Digita||y signed by G.
M rs --_q Michae| Harvey
/? .. __ef M~?/ Date: 2019.01.09
-` 12:38112-05'00'
G. MICHAEL HARVEY
UNITED STATES MAGISTRATE JUDGE

Date: January 9, 2019

 

37

